Third District Court of Appeal
                               State of Florida

                         Opinion filed March 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-0089
                     Lower Tribunal No. F17-12432A
                          ________________

                             Maurice Lindsey,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.


     Maurice Lindsey, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed.